Citation Nr: 0600841	
Decision Date: 01/11/06    Archive Date: 01/19/06	

DOCKET NO.  03-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of the aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1941 
to August 1942, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to his disabilities, or unable to avoid the hazards of 
his daily environment.

3.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.



CONCLUSION OF LAW

The requirements for a special monthly pension on account of 
being in need of aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of the information evidence 
needed substantiate a claim.  This notification obligation 
was accomplished by way of a letter from the RO to the 
veteran dated in August 2002.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  This would appear to satisfy the notification 
requirements of the VCAA.  The Board also notes that the 
veteran and his representative have not argued that any 
possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, 
the veteran has submitted private medical records and VA 
medical records pertaining to him are associated with the 
claims file.  The veteran has been afforded VA examinations 
in order to answer the medical questions presented in this 
case.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this claim, and the 
Board would also observe that in statements from the veteran 
dated in January and March 2005 he indicated that he had no 
additional evidence to submit.  Therefore, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.

The veteran essentially contends that as a result of multiple 
disabilities he is in need of the aid and attendance of 
another person.  The veteran has related that he feels very 
ill and cannot bend his back.  The veteran has also reported 
that he cannot walk without help from someone, cannot urinate 
properly or move his bowels.  The veteran has indicated that 
he experiences pain in his joints due to arthritis; that he 
does not see well; and that he cannot take a bath by himself.  
Reference is made to the evidence of record as supporting 
these contentions.  Therefore, a favorable determination has 
been requested.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
(2) is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).  

At the outset the Board notes that a rating decision dated in 
February 2002 granted special monthly pension at the 
housebound rate.  This was not granted on the basis that the 
veteran was "permanently housebound" due to his 
disabilities, but on the basis that the veteran had a 
disability that was evaluated as 100 percent disabling, 
specifically hypertension, arteriosclerotic heart disease and 
unstable angina, and additional disability independently 
evaluated as 60 percent or more, specifically degenerative 
disc disease of L5-S1 and degenerative joint disease of the 
lumbar spine, vertigo and arthritis.  

A review of the evidence of record discloses the veteran is 
not blind, bedridden, or a patient in a nursing home.  For 
example, a VA visual examination performed in September 2002 
indicated that the veteran's corrected visual acuity was 
20/50 in the right eye and 20/40 in the left eye and there 
were no visual field deficits.  Similarly, a VA visual 
examination performed in November 2004 indicated that the 
veteran's corrected visual acuity was 20/40 bilaterally and 
no visual field deficits were noted.  In addition, a VA aid 
and attendance examination indicated that the veteran lived 
alone in his own house and was not bedridden.  Similar 
findings were reported at the time of a VA examination 
performed in November 2004.

The Board also finds that the evidence shows that the veteran 
does not require assistance of another person to perform 
activities of daily living, such as feeding or dressing 
himself, keeping himself ordinarily clean and presentable or 
tending to the wants of nature, nor does he require care or 
assistance of the regular basis to protect him from the 
hazards or dangers incident to his daily environment.  The 
September 2002 VA aid and attendance examination indicated 
that the veteran lived alone in his own house, was not 
bedridden and was independent in his daily living 
requirements.  Physical examination disclosed no limitations 
of his upper extremities, with normal muscles, bones and 
joints.  While the examination noted some weakness of the 
veteran's knees, there was satisfactory coordination, balance 
and propulsion.  Similarly, a VA aid and attendance 
examination performed in September 2003 indicated that the 
veteran was able to attend to activities of daily living and 
the needs of nature by himself.  It was noted that the 
veteran lived alone, but was able to leave his home as 
needed.  The examination also indicated that the veteran was 
able to walk by himself with the aid of a cane for 
approximately 300 to 350 feet over flat ground.

A VA psychiatric examination performed in November 2004 
described no mental incapacity which required care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  
Following that examination no psychiatric disorder was 
diagnosed.  That examination described the veteran as clean, 
adequately dressed and groomed and alert and oriented.  His 
concentration and memory were described as good and his 
speech was clear and coherent.  There was no impairment of 
thought processes or communication and the veteran was 
described as being able to attend to his personal hygiene and 
perform other activities.  In addition, a VA aid and 
attendance examination performed in November 2004 reported 
similar findings as were reported at the time of the aid and 
attendance examinations performed in September 2002 and 
September 2003.  That examination reported that the veteran 
went to the examination alone, walking with a cane for 
assistance in a hired car.  The examiner reported that the 
veteran was not permanently bedridden.  Examination of the 
upper extremities disclosed that, while the veteran 
complained of arm weakness due to degenerative joint disease, 
the examiner stated that the veteran was able to attend to 
the wants of nature without assistance.  There were no 
restrictions on lower extremity function and was able to walk 
short distances unassisted with the use of a cane, although 
the examiner indicated that the veteran was not able to leave 
his home or immediate premises alone.

The Board acknowledges that there is a December 2003 
statement from a private physician that states that the 
veteran needed the assistance from family members and third 
parties to accomplish his activities of daily living; that 
the veteran was incapable of independent living; and that 
family members constantly procured a safe home environment 
free of physical hazards.  However, that private physician 
provided no specific clinical findings to support these 
conclusions, and are inconsistent with the various VA 
examinations performed in 2002, 2003 and 2004 and the 
statements the veteran reported to different VA examiners at 
the time of those examinations.  The Board also acknowledges 
the statement included at the conclusion of a November 2004 
VA genitourinary examination that the veteran was in need of 
aid and attendance and housebound benefits because of a lack 
of balance, but that this was not secondary to his prostate 
problems.  However, none of the other VA examinations 
described any problem with the veteran's balance such that he 
would be in need of the aid and attendance of another person.

Therefore, the Board finds that the statement from a private 
physician dated in December 2003 which offers an opinion that 
the veteran was in need of aid and attendance of another 
person and essentially unable to protect himself from the 
hazards or dangers incident to his daily environment, as well 
as the conclusion following the November 2004 VA 
genitourinary examination that the veteran was in need of aid 
and attendance because of a lack of balance, have less 
probative value than the VA examinations performed in 
September 2002, September 2003 and November 2004.  The Board 
finds it significant that the aid and attendance examinations 
were specifically performed to assess the veteran's need for 
aid and attendance of another person and that all were 
performed by different examiners who reported similar 
clinical findings and conclusions that the veteran was not 
precluded from performing activities of daily living.  
Therefore, the Board concludes that the weight of the 
evidence is against the veteran's claim for special monthly 
pension on account of being in need of the aid and attendance 
of another person.


ORDER

Special monthly pension on account of being in need of the 
aid and attendance of another person is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


